                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ROBERT CLEVELAND MITCHELL,

                      Plaintiff,                      Case No. 2:18-cv-216
v.                                                    Honorable Gordon J. Quist
CONNIE HORTON et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s Eighth Amendment claims against Defendants Horton,

Washington, and McKee for failure to state a claim.
                                             Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Earnest C. Brooks Correctional Facility, (LRF) in Muskegon Heights, Muskegon

County, Michigan. The events about which he complains, however, occurred at the Chippewa

Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan. Plaintiff sues Defendants

Warden Connie Horton, MDOC Director Heidi Washington, MDOC Deputy Director Kenneth

McKee, and the Michigan Department of Corrections (MDOC).

               Plaintiff alleges that he is a disabled inmate, who is permanently wheelchair

dependent. Plaintiff arrived in the URF Eastside Facility in June of 2016. At that time, Plaintiff

had been misconduct free for 14 years. Plaintiff states that if URF Eastside inmates remain

misconduct free and do not cause problems, they are rewarded by being sent to URF Westside,

which is less restrictive and affords inmates more programs and other benefits. Plaintiff states that

some wheelchair dependent inmates from the Eastside have been rewarded and allowed to go to

the Westside facility, but that inmates who are permanently wheelchair bound are excluded from

going to the Westside because of their disability.

               Plaintiff alleges that permanent wheelchair dependent inmates at URF are housed

in a level IV unit in the basement of the prison and that Defendants have failed to ensure that there

is a reliable handicap elevator for ingress and egress from the unit. Plaintiff claims that when the

antiquated elevator was broken, as it frequently was, he and other disabled inmates were required

to remain locked in their rooms in the basement of the prison, which prevented them from attending

medical appointments. Plaintiff attaches a copy of a chart showing the dates that the URF handicap

elevator was broken and repaired between January 2, 2018, and September 25, 2018 (ECF No. 1-



                                                 2
1, PageID.22-23). According to the chart, the elevator was broken on 112 days during this time

period. Plaintiff claims that the named Defendants have, through their acts or omissions, engaged

in a pattern of discrimination against wheelchair dependent inmates.

               Plaintiff claims that Defendants violated his rights under the Eighth and Fourteenth

Amendments, the Rehabilitation Act, the Americans with Disabilities Act, and state law. Plaintiff

seeks compensatory and punitive damages, as well as declaratory and injunctive relief.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the



                                                  3
Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiff claims that Defendants Horton, Washington, and McKee violated his

rights under the Eighth Amendment when they failed to properly address the fact that the

wheelchair accessible elevator was frequently broken, which denied Plaintiff and other disabled

inmates access to outdoor exercise and fresh air, family visitation privileges, health care treatment,

dayroom movie or television viewing, out-going U.S. mail service, law and general library usage,

religious services, and other activities.

                The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous,” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with



                                                   4
“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

               Plaintiff’s Eighth Amendment claims are conclusory in that Plaintiff fails to allege

specific facts showing that Defendants were deliberately indifferent to a serious risk to Plaintiff’s

health or safety.      According to the URF Marquette Housing Unit Handicap Elevator

Breakdown/Fixed Chart for January 2, 2018, to November 27, 2018, which is attached to

Plaintiff’s complaint, the longest stretch of time that the elevator was broken was a period of 22

days from October 3, 2018, to October 25, 2018. (ECF No. 1-1, PageID.23.) Plaintiff asserts that

during this time, he was unable to leave his housing unit in order to go to yard or engage in other

recreational activities. It unquestionably is well established that “‘total or near-total deprivation

of exercise or recreational opportunity, without penological justification, violates Eighth

Amendment guarantees.’” Rodgers v. Jabe, 43 F.3d 1082, 1086 (6th Cir. 1995) (quoting Patterson

v. Mintzes, 717 F.2d 284, 289 (6th Cir. 1983)); see also Argue v. Hofmeyer, 80 F. App’x 427 (6th

Cir. 2003).    Nevertheless, it is equally well established that allegations about temporary

inconveniences do not demonstrate that the conditions fell beneath the minimal civilized measure



                                                  5
of life’s necessities as measured by a contemporary standard of decency. Dellis v. Corr. Corp. of

Am., 257 F.3d 508, 511 (6th Cir. 2001); see also J.P. v. Taft, 439 F. Supp. 2d 793, 811 (S.D. Ohio

2006) (“[M]inor inconveniences resulting from the difficulties in administering a large detention

facility do not give rise to a constitutional claim.” (internal citation omitted)).

                Here, even accepting as true Plaintiff’s allegation that he received no out-of-cell

exercise while the elevator was out of service, Plaintiff’s allegations describe a mere temporary

inconvenience. Moreover, Plaintiff does not allege that his cell was too small to permit any

exercise or that he suffered any ill effects from the temporary limitation on his yard privileges.

See, e.g., May v. Baldwin, 109 F.3d 557, 565-66 (9th Cir. 1997) (denial of out-of-cell exercise for

21 days did not rise to Eighth amendment violation); Knight v. Armontrout, 878 F.2d 1093, 1096

(8th Cir. 1989) (“Denial of recreation for a short period, per se, is not a constitutional violation.”);

Davenport v. DeRobertis, 844 F.2d 1310 (8th Cir. 1988) (upholding a 90-day segregation threshold

before five hours of weekly out-of-cell exercise is required), cited with approval in Pearson v.

Ramos, 237 F.3d 881, 884-85 (7th Cir. 2001); Harris v. Fleming, 839 F.2d 1232, 1236 (7th Cir.

1988) (no Eighth Amendment violation when plaintiff was held in segregation without outdoor

exercise for 28 days).

                Nor does Plaintiff allege that the elevator malfunctions were the result of any

deliberate indifference on the part of Defendants. The record shows that the handicap elevator in

Plaintiff’s unit was repaired after each breakdown, sometimes within as little as 2 days. The fact

that the elevator was old and repeatedly broke down does not require a finding that Defendants

were deliberately indifferent to the problem. Because the allegations set forth by Plaintiff do not

rise to the level of an Eighth Amendment violation, his Eighth Amendment claims are properly

dismissed.



                                                   6
               Plaintiff claims that Defendants’ practice of refusing to allow inmates who are

permanently wheelchair dependent to be housed in URF Westside violates the Equal Protection

Clause of the Fourteenth Amendment. The Equal Protection Clause commands that no state shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1. A state practice generally will not require strict scrutiny unless it interferes with a

fundamental right or discriminates against a suspect class of individuals. Mass. Bd. of Ret. v.

Murgia, 427 U.S. 307, 312 (1976). Persons with a disability are not a suspect class for purposes

of an equal protection challenge. Bullington v. Bedford Cty., Tennessee, 905 F.3d 467, 477 (6th

Cir. 2018) (citing Heller v. Doe, 509 U.S. 312, 320 (1993)). Nor are prisoners “considered a

suspect class for purposes of equal protection litigation.” Jackson v. Jamrog, 411 F.3d 615, 619

(6th Cir. 2005); see also Wilson v. Yaklich, 148 F.3d 596, 604 (6th Cir.1998). In addition, prisoners

do not have a fundamental right to be housed in a particular unit under the Constitution. Olim v.

Wakinekona, 461 U.S. 238 (1983); Hewitt v. Helms, 459 U.S. 460, 468 (1983); Meachum v. Fano,

427 U.S. 215, 224 (1976).

               Because neither a fundamental right nor a suspect class is at issue, Plaintiff’s claim

is reviewed under the rational basis standard. Club Italia Soccer & Sports Org., Inc. v. Charter

Twp. of Shelby, 470 F.3d 286, 298 (6th Cir. 2006). “Under rational basis scrutiny, government

action amounts to a constitutional violation only if it ‘is so unrelated to the achievement of any

combination of legitimate purposes that the court can only conclude that the government’s actions

were irrational.’” Id. (quoting Warren v. City of Athens, 411 F.3d 697, 710 (6th Cir. 2005)). To

prove his equal protection claim, Plaintiff must demonstrate “intentional and arbitrary

discrimination” by the state; that is, he must demonstrate that he “has been intentionally treated




                                                 7
differently from others similarly situated and that there is no rational basis for the difference in

treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

                According to the allegations in Plaintiff’s complaint, some wheelchair dependent

inmates from the Eastside have been allowed to go to the Westside facility, but Plaintiff and other

inmates who are permanently wheelchair bound are excluded from going to the Westside. On the

face of the complaint, the Court can discern no apparent rational basis for the difference in

treatment between groups of wheelchair reliant inmates. Because Plaintiff alleges facts showing

that he was intentionally treated differently from other similarly situated inmates, Plaintiff’s equal

protection claim may not be dismissed on initial review.

                Plaintiff claims that Defendants Horton, Washington, McKee, and MDOC violated

his rights under Title II of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12131. Plaintiff

also states that Defendant MDOC violated his rights under Section 504 of the Rehabilitation Act

of 1973 (RA), 29 U.S.C. 794(a). Title II of the ADA provides, in pertinent part, that no qualified

individual with a disability shall, because of that disability, “be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”

Mingus v. Butler, 591 F.3d 474, 481-82 (6th Cir. 2010) (citing 42 U.S.C. § 12132). Similarly,

§ 504 of the RA provides in pertinent part:

       No otherwise qualified individual with a disability in the United States, as defined
       in section 705(20) of this title, shall, solely by reason of her or his disability, be
       excluded from the participation in, be denied the benefits of, or be subjected to
       discrimination under any program or activity receiving Federal financial assistance
       or under any program or activity conducted by any Executive agency or by the
       United States Postal Service.

29 U.S.C. § 794(a). “Because the ADA sets forth the same remedies, procedures, and rights as the

Rehabilitation Act . . . claims brought under both statutes may be analyzed together.” Thompson




                                                   8
v. Williamson County, 219 F.3d 555, 557, n.3 (6th Cir. 2000) (citing Maddox v. University of Tenn.,

62 F.3d 843, 846, n.2 (6th Cir. 1995)).

               In order to state a claim under Title II of the ADA, Plaintiff must show: (1) that he

is a qualified individual with a disability; (2) that defendants are subject to the ADA; and (3) that

he was denied the opportunity to participate in or benefit from defendants’ services, programs, or

activities, or was otherwise discriminated against by defendants, by reason of plaintiff’s disability.

See Tucker v. Tennessee, 539 F.3d 526, 532-33 (6th Cir. 2008); see also Jones v. City of Monroe,

341 F.3d 474, 477 (6th Cir. 2003). The term “qualified individual with a disability” includes “an

individual with a disability who, with or without . . . the provision of auxiliary aids and services,

meets the essential eligibility requirements for the receipt of services or participation in programs

or activities provided by a public entity.” 42 U.S.C. § 12131(2).

               The Supreme Court has held that Title II of the ADA applies to state prisons and

inmates. Penn. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 210-12 (1998) (noting that the phrase

“services, programs, or activities” in § 12132 includes recreational, medical, educational, and

vocational prison programs). The proper defendant under a Title II claim is the public entity or an

official acting in his official capacity. Carten v. Kent State Univ., 282 F.3d 391, 396-97 (6th Cir.

2002). Plaintiff has named the MDOC as a Defendant and three MDOC officials acting in their

official capacities: Defendants Horton, Washington, and McKee.

               The State of Michigan (acting through the MDOC) is not necessarily immune from

Plaintiff’s claims under the ADA. The ADA “validly abrogates state sovereign immunity” for

“conduct that actually violates the Fourteenth Amendment[.]” United States v. Georgia, 546 U.S.

151, 159 (2006); see also Mingus, 591 F.3d at 482. If conduct violates the ADA but not the

Fourteenth Amendment, then the Court must determine whether the ADA validly abrogates state



                                                  9
sovereign immunity. Id. At this stage of the proceedings, the Court will presume that the ADA

validly abrogates state sovereign immunity for Plaintiff’s ADA claims. Upon review, therefore,

the Court concludes that Plaintiff’s allegations are sufficient to warrant service of Plaintiff’s ADA

claims on Defendants MDOC, Horton, Washington, and McKee. For the same reasons, Plaintiff’s

Rehabilitation Act claim against Defendant MDOC is not properly dismissed on initial review.

               Finally, Plaintiff contends that Defendants’ conduct violated his rights under state

law. Claims under§ 1983 can only be brought for “deprivation of rights secured by the constitution

and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924 (1982). Section

1983 does not provide redress for a violation of a state law. Pyles v. Raisor, 60 F.3d 1211, 1215

(6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994). Plaintiff’s assertion that

Defendants violated state law therefore fails to state a claim under § 1983. In determining whether

to retain supplemental jurisdiction, “[a] district court should consider the interests of judicial

economy and the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993). Ordinarily, where a district court has exercised jurisdiction over a state-law claim

solely by virtue of supplemental jurisdiction and the federal claims are dismissed prior to trial, the

court will dismiss the remaining state-law claims. Id. Dismissal, however, remains “purely

discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C.

§ 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012). In this

case, Plaintiff continues to have federal claims before this court. Therefore, the balance of the

relevant considerations weighs toward the continued exercise of supplemental jurisdiction.

Accordingly, Plaintiff’s state-law claim will be not be dismissed at this time.




                                                 10
                                          Conclusion

              Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s Eighth Amendment claims against Defendants Horton,

Washington, and McKee will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Plaintiff’s Fourteenth Amendment equal

protection claims against Defendants Horton, Washington, and McKee, his ADA and state law

claims against Defendants Horton, Washington, McKee, and MDOC, and his Rehabilitation Act

claim against Defendant MDOC remain in the case.

              An order consistent with this opinion will be entered.



Dated: March 4, 2019                                       /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                    UNITED STATES DISTRICT JUDGE




                                              11
